IN THE SUPREME COURT OF NORTH CAROLINA

                                         2022-NCSC-128

                                           No. 251A21

                                     Filed 16 December 2022

     IN THE MATTER OF: K.P.


             Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

     the Court of Appeals, 278 N.C. App. 42, 2021-NCCOA-268, vacating an order entered

     on 21 July 2020 by Judge Christopher B. McLendon in District Court, Hyde County,

     and remanding for further findings. Heard in the Supreme Court on 14 February

     2022.


             Rodman, Holscher, Peck & Edwards, P.A., by Jacinta D. Jones, for petitioner-
             appellant Hyde County Department of Social Services.

             Keith Karlsson for respondent-appellee Guardian ad Litem.

             J. Thomas Diepenbrock for respondent-appellee mother.


             MORGAN, Justice.

¶1           Petitioner appeals from a decision in the Court of Appeals which vacated a trial

     court order eliminating reunification as a permanent plan and ceasing further review

     hearings in a neglect and dependency case concerning the son of respondent-mother.

     The trial court entered the order at issue after it found that an alternate permanent

     plan of custody with a court-approved caretaker had been achieved and after the trial

     court had received evidence tending to show that the court-approved caretakers
                                             IN RE K.P.

                                           2022-NCSC-128

                                         Opinion of the Court



     understood the legal significance of the juvenile’s placement in their home. Upon

     appeal from respondent-mother, the Court of Appeals vacated the trial court’s

     permanency planning order and remanded the case for further findings of fact. In re

     K.P., 278 N.C. App. 42, 2021-NCCOA-268.

¶2          Because the trial court correctly found that a permanent plan had been

     achieved in this case as an alternative to reunification, and because the trial court

     properly verified that the juvenile’s court-approved caretakers understood the legal

     significance of the juvenile’s placement with them and that they possessed adequate

     resources to care appropriately for the juvenile, we reverse the portions of the Court

     of Appeals opinion that found error in these portions of the trial court’s order.

     Furthermore, we leave undisturbed the portion of the Court of Appeals opinion

     remanding the matter to the trial court to make the findings which are required by

     N.C.G.S. § 7B-906.1(n).

                         I.   Factual and Procedural Background

¶3          On 22 March 2018, the Hyde County Department of Social Services (DSS) filed

     a juvenile petition which alleged that a three-month-old child named Kenneth1 was

     a neglected and dependent juvenile. The supporting documentation alleged, as the

     trial court later found to be true, that Kenneth’s putative father, George Phillips, had




            1 Pseudonyms are used for the juvenile and his family members to protect the identity
     of the juvenile in conformance with the regular practice of this Court.
                                               IN RE K.P.

                                             2022-NCSC-128

                                           Opinion of the Court



     returned home early on 17 March 2018 to find his wife—respondent-mother—in bed

     with a man named Don Keller. A domestic violence incident ensued in which Phillips

     and Keller struggled over a knife in the presence of Kenneth and Kenneth’s siblings2

     who all resided in the home with respondent-mother and her husband. As a result of

     the fracas, Keller was hospitalized and Phillips was arrested and charged with

     assault with a deadly weapon in the presence of a minor, along with other serious

     charges. Respondent-mother was charged with simple assault. Respondent-mother

     made arrangements for Kenneth to reside with his maternal aunt prior to

     respondent-mother’s arrest. Kenneth stayed with his maternal aunt from 22 March

     2018 until 22 May 2018, when the trial court determined that Kenneth would reside

     with Phillips’s father, George Phillips, Sr., and his wife Mary Phillips, because the

     couple offered “a safe and stable living environment for the juvenile[ ].”

¶4         In light of the events which precipitated the removal of Kenneth and his

     siblings from the household in which respondent-mother and her husband resided,

     Phillips questioned Kenneth’s paternity, prompting the trial court at a nonsecure

     custody hearing on 8 August 2018 to order respondent-mother’s husband to submit

     to paternity testing. Kenneth remained in the custody of Phillips, Sr. and Mrs.

     Phillips. On 17 October 2018, the results of the paternity test revealed that Phillips

     was not the biological father of Kenneth. The trial court ordered Keller to submit to


           2   There are no matters regarding Kenneth’s siblings which are at issue in this case.
                                          IN RE K.P.

                                        2022-NCSC-128

                                      Opinion of the Court



     paternity testing after respondent-mother identified him as a potential father of

     Kenneth. In January 2019, Keller was determined to be Kenneth’s biological father.

¶5         Having discovered the lack of a biological relationship between Phillips and

     the juvenile Kenneth, the trial court held its first adjudication and disposition

     hearing concerning the underlying neglect and dependency petitions on 10 December

     2018. At this hearing, the trial court adjudicated Kenneth to be a neglected juvenile

     because Kenneth “would reside in an injurious environment if returned to either

     [parent’s] home[ ].” The trial court decreed that respondent-mother needed to address

     the issues which rendered her residence unsafe for Kenneth by participating in

     domestic violence counseling,     participating in anger management classes,

     maintaining stable housing, and obtaining a valid driver’s license with accompanying

     safe transportation. The trial court also noted its concerns about substance abuse

     that may have occurred in respondent-mother’s home. Consistent with its earlier

     determination that Phillips, Sr. and Mrs. Phillips would provide a “safe and stable

     living environment” for the child, the trial court found that the home of Kenneth’s

     grandparents by marriage3 constituted “the least restrictive, most family like

     placement available” and that the “child’s physical and mental health are good”

     because of the couple’s provision of adequate care for Kenneth. These findings were




           3 “Grandparents” by virtue of the legal status of the child Kenneth’s mother—
     respondent-mother here—and Phillips as wife and husband.
                                            IN RE K.P.

                                          2022-NCSC-128

                                        Opinion of the Court



     consistent with earlier findings made by the trial court concerning the

     appropriateness of Kenneth’s placement in the Phillips, Sr. home. These earlier

     findings had been entered in each of the trial court’s orders continuing Kenneth’s

     nonsecure custody with DSS which had been filed since the juvenile’s placement in

     the Phillips, Sr. home. The trial court opted to maintain Kenneth in the custody of

     Phillips, Sr. and Mrs. Phillips despite the discovery of the lack of the presumed father-

     son relationship between Phillips and the juvenile Kenneth. Reunification with

     respondent-mother was set as the permanent plan.

¶6         At the permanency planning review hearing conducted on 25 March 2019, the

     trial court continued Kenneth’s nonsecure custody in the home of Phillips, Sr. and

     Mrs. Phillips, while adding a concurrent permanent plan of custody with a relative to

     the existing plan of reunification with respondent-mother. Respondent-mother and

     Phillips, who had separated for a period of time, resumed their marital relationship

     in April 2019. In June 2019, Phillips, Sr. and Mrs. Phillips were serving as the

     placement for Kenneth and all three of his siblings. Mrs. Phillips reported that the

     household was experiencing behavioral issues with the children and financial

     hardship and stated that it would be preferable for two of the four children to be

     placed in another home. In response, the trial court ordered that Kenneth and one of

     his siblings be moved to the home of his “paternal step great grandparents” on 17

     July 2019. Given respondent-mother’s revived relationship with Phillips, Jr. and the
                                             IN RE K.P.

                                           2022-NCSC-128

                                         Opinion of the Court



     couple’s   acquisition   of   appropriate   housing,       the   trial   court   ordered   the

     commencement of a trial home placement with Kenneth by 20 September 2019.

     However, a DSS investigation in October 2019 revealed that both respondent-mother

     and Phillips, Jr. had continued to commit acts of domestic violence upon one another

     in the presence of Kenneth and the other children during the trial home placement.

     The trial court terminated the trial home placement, removed Kenneth from the

     home once again, and placed Kenneth in the care of his maternal aunt in a nearby

     county. Kenneth was returned to the home of Phillips, Sr. and Mrs. Phillips after the

     child’s temporary stay with his maternal aunt.

¶7         At a permanency planning review hearing on 13 January 2020, the trial court

     found that, except for having completed anger management and parenting classes as

     directed, respondent-mother had failed to successfully address any of the concerns

     which had resulted in Kenneth’s ongoing removal from the home. Respondent-mother

     continued to be both the victim and perpetrator of domestic violence and had vacated

     the home she had temporarily shared with Phillips during their brief marital

     reconciliation in favor of moving to a two-bedroom apartment with her mother in

     Virginia. Respondent-mother did not have stable employment, had yet to obtain a

     valid driver’s license, and had refused to submit to drug screens since the termination

     of the trial home placement. Despite her participation in services offered by DSS,

     respondent-mother had failed to accomplish the directives which were required to
                                           IN RE K.P.

                                         2022-NCSC-128

                                       Opinion of the Court



     reunite with Kenneth and therefore had “acted inconsistent with the juvenile’s health

     and safety.” The trial court maintained the goal of reunification but revised the

     permanent plan options to include “custody to a court-approved caretaker” in addition

     to the existing permanent plans of reunification and custody to a relative.

¶8         At a 3 June 2020 permanency planning review hearing, the trial court received

     testimony that respondent-mother had obtained a driver’s license without an

     accompanying mode of transportation and that she had ended her active involvement

     with Phillips. Otherwise, respondent-mother persisted in her failure to make any

     progress in obtaining appropriate housing, obtaining a verifiable or consistent source

     of income, or participating in domestic violence counseling after such discord

     reoccurred during the trial home placement. Respondent-mother expressed her view

     that further domestic violence counseling would be “irrelevant.” Respondent-mother

     had only submitted to one out of the seven drug screens scheduled for her by DSS

     since December of 2019.

¶9         Meanwhile, Kenneth continued to thrive in his placement with Phillips, Sr.

     and Mrs. Phillips over the succeeding months, and the couple indicated a desire to

     serve as the child’s permanent custodians. These grandparents by marriage provided

     appropriate care for Kenneth while maintaining a good working relationship with

     both respondent-mother and respondent-father Keller. In her testimony at the

     permanency planning review hearing held on 3 June 2020, respondent-mother
                                       IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



acknowledged that the paternal step-grandmother by marriage Mrs. Phillips had

done an exemplary job in taking care of Kenneth. DSS social worker Alisha Holloway

likewise testified that Kenneth was “doing amazing” in the Phillips, Sr. home, adding

that Phillips, Sr. and Mrs. Phillips had expressed a desire to accept legal custody of

the child. In related fashion, some of the testimony which Phillips, Sr. offered at the

hearing was as follows:

                   [DSS Attorney]. And do you recall having
             conversations with the Department regarding taking
             custody of [Kenneth]?

                    [George Phillips, Sr.]. Yes, ma’am.

                    Q. And are you and your wife willing to do that at
             this time?

                    A. Yes, ma’am.

                  Q. And are you and your wife willing to provide
             permanence for [Kenneth] through a custody order?

                    A. Yes, ma’am.

                    Q. Now, how, if at all, are you employed, Mr.
             [Phillips]?

                    A. I’m employed with Cherry Farm and Seed.

                    ....

                   Q. And if I may ask, Mr. [Phillips], what is an
             estimate of your annual salary?

                     A. It depends year to year. I think last year was fifty-
             six, I think, something like that.

                    Q. And since having [Kenneth] in your home, have
                                             IN RE K.P.

                                           2022-NCSC-128

                                         Opinion of the Court



                    you and your wife experienced any difficulty in financially
                    caring for him?

                          A. No.

                           Q. Do you anticipate having any financial difficulty
                    in continued care of [Kenneth]?

                          A. No; no, ma’am.

¶ 10         On 21 July 2020, the trial court entered an order pursuant to the 3 June 2020

       permanency planning review hearing in which the trial court found that respondent-

       mother’s “lack of progress and the history of the juvenile’s case” rendered the

       permanent plan of custody to a court-approved caretaker as the most appropriate

       plan for Kenneth. The trial court reasoned that Phillips, Sr.’s and Mrs. Phillips’s

       “commitment to serving as a permanent placement for [Kenneth],” combined with the

       couple’s positive performance as temporary caretakers for the child, supported the

       conclusion that it was appropriate that legal and physical custody of the juvenile

       Kenneth be granted to them on a permanent basis. The trial court noted that the

       Phillips, Sr. household possessed the ability to financially support Kenneth without

       substantial assistance from outside sources, and that respondent-father Keller had

       consented to the joint recommendation of DSS and Kenneth’s guardian ad litem that

       the paternal grandfather and the paternal step-grandmother be granted permanent

       custody. The trial court thereupon awarded legal and physical custody to Phillips, Sr.

       and Mrs. Phillips after concluding that Kenneth’s best interests would be served by

       establishing such a custody arrangement. Because custody to a court-approved
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       caretaker was one of three enumerated primary permanent plans which were

       identified and pursued in the present case, and since custody was being granted to

       court-approved caretakers with a demonstrated ability and willingness to provide a

       safe and stable home for Kenneth, the trial court concluded that a primary permanent

       plan had been achieved through the entry of the 21 July 2020 order. Because a

       primary permanent plan was achieved through the award of legal and physical

       custody to Phillips, Sr. and Mrs. Phillips, further efforts towards the achievement of

       the other two primary permanent plans of reunification and custody to a relative

       became unnecessary. As a result, the 21 July 2020 trial court order effectively

       eliminated reunification as a permanent plan.

¶ 11         Respondent-mother appealed the 21 July 2020 order to the Court of Appeals,

       asserting that (1) the trial court had eliminated reunification as a permanent plan

       without making findings that respondent-mother claims were required by N.C.G.S.

       §§ 7B-906.2(b) and (d), and 7B-906.1(d)(3); (2) the trial court had failed to verify that

       the court-approved caretakers Phillips, Sr. and Mrs. Phillips understood the legal

       significance of the juvenile Kenneth’s placement with them as required by N.C.G.S.

       § 7B-906.1(j) before being awarded custody of the child; and (3) the trial court failed

       to make findings required by N.C.G.S. § 7B-906.1(n) before ceasing further

       permanency planning review hearings.

¶ 12         In addressing the first issue, the Court of Appeals majority agreed with
                                       IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



respondent-mother that the trial court erred by eliminating reunification as a

primary or secondary permanent plan without first making required findings of fact.

The majority explained that the trial court’s conclusion following the 3 June 2020

final permanency planning review hearing that the “primary permanent plan for the

juvenile . . . ha[d] been achieved through the entry of th[e] [o]rder” was directly

refuted by the trial court’s findings of fact in the order because the trial court had

previously established custody to a relative as the “primary permanent plan,” while

custody to a court-approved caretaker had been designated by the trial court as one

of the “concurrent permanent plans.” In re K.P., 2021-NCCOA-268, ¶ 20. According

to the Court of Appeals majority, the primary permanent plan of custody to a relative

could not have been achieved here by placing Kenneth with Phillips, Sr. and Mrs.

Phillips because Phillips was not Kenneth’s biological father. Therefore Phillips, Sr.

and Mrs. Phillips were non-relatives instead of relatives. Id. As a result, the Court of

Appeals majority opined that, as previously “made clear” by that court, “when a

district court eliminates reunification as either a primary or secondary permanent

plan, it must make findings pursuant to both N.C.[G.S.] §§ 7B-906.2(b) and (d).” Id.

¶ 18. The lower appellate court majority therefore determined that the trial court’s

failure to make sufficient findings pursuant to N.C.G.S. § 7B-906.2(d) regarding

respondent-mother’s “degree of success or failure toward reunification,” and its

failure to make findings pursuant to N.C.G.S. §§ 7B-906.2(b) and 7B-906.1(d)(3) that
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       “reunification efforts clearly would be unsuccessful or would be inconsistent with the

       juvenile’s health or safety” and whether reunification efforts would be inconsistent

       with the juvenile’s “need for a safe, permanent home within a reasonable period of

       time,” in combination with the trial court’s erroneous declaration that the primary

       permanent plan had been achieved, required that the trial court’s order ceasing

       reunification efforts be vacated and the case be remanded to the trial court for further

       proceedings. Id. ¶ 21.

¶ 13         The Court of Appeals majority also agreed with respondent-mother regarding

       her contention that the trial court erred in failing to verify that Phillips, Sr. and Mrs.

       Phillips understood the legal significance of taking permanent custody of Kenneth.

       According to the lower appellate court, the evidence that (1) Phillips, Sr. and Mrs.

       Phillips did an excellent job taking care of Kenneth as the juvenile’s court-appointed

       caretakers; (2) the couple were willing to serve as a permanent placement for the

       child; and (3) the household could financially support Kenneth without substantial

       outside assistance was insufficient to “show the trial court received and considered

       reliable evidence that the guardian or custodian had adequate resources and

       understood the legal significance of custody or guardianship.” Id. ¶ 23 (quoting In re

       J.D.M.-J., 260 N.C. App. 56, 65 (2018)). The majority vacated the trial court’s order

       on this ground also. Id. ¶ 24.

¶ 14         The Court of Appeals dissent disagreed with the majority on these issues. As
                                       IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



for the trial court’s elimination of reunification as a permanent plan, the dissenting

judge noted that N.C.G.S. § 7B-906.2(b) allowed for the cessation of reunification

efforts if the trial court found either that reunification would be inconsistent with the

health and safety of the juvenile or that any permanent plan had been achieved,

regardless of whether the fulfilled permanent plan was labeled “primary” or

otherwise. Id. ¶ 34 (Jackson, J. concurring in part and dissenting in part). Because a

permanent plan had been achieved through the entry of the trial court’s June 2020

order, the dissent further reasoned that the trial court was not required to find that

reunification would be inconsistent with the health or safety of the juvenile Kenneth.

Id. ¶¶ 32, 38. In addressing the position of the Court of Appeals majority that the

trial court erred in failing to make the required statutory findings under N.C.G.S. §

§§ 7B-906.2(b), 7B-906.2(d), and 7B-906.1(d)(3) regarding the status of reunification,

the dissent identified and evaluated a number of the trial court’s findings which the

dissent considered to be sufficient to satisfy the findings mandated by the cited

statutes. In the dissent’s view, the trial court addressed all of the necessary

considerations and entered all of the necessary findings to properly eliminate

reunification as a permanent plan. Id. ¶ 41. Secondly, in responding to the Court of

Appeals majority decision that the trial court failed to verify that Phillips, Sr. and

Mrs. Phillips understood the legal significance of Kenneth’s permanent placement in

their home, the dissent opined that pertinent appellate case law holds that N.C.G.S.
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       § 7B-906.1(j) is satisfied in this regard if the trial court received and considered

       evidence including, “inter alia, testimony from the potential guardian of a desire to

       take guardianship of the child, . . . and testimony from a social worker that the

       potential guardian was willing to assume legal guardianship.” Id. ¶ 44 (quoting In re

       J.D.M.-J., 260 N.C. App. at 68). The dissenting opinion went on to cite transcript

       passages and to summarize other testimony from the 3 June 2020 permanency

       planning review hearing, along with the trial court’s resulting determinations, and

       expressed the belief that there was compliance at the trial court level with N.C.G.S.

       § 7B-906.1(j). Id. ¶¶ 47–48. As for whether the trial court verified that the couple had

       adequate resources to care for Kenneth, the dissent observed that the statute itself

       establishes that “[t]he fact that the prospective custodian or guardian has provided a

       stable placement for the juvenile for at least six consecutive months is evidence that

       the person has adequate resources.” Id. ¶ 49 (quoting N.C.G.S. § 7B-906.1(j) (2019)).

       The dissenting judge recognized that Kenneth had resided in the court-approved

       caretakers’ household of Phillips, Sr. and Mrs. Phillips for seven consecutive months,

       and that Phillips, Sr. offered uncontradicted testimony regarding the household’s

       ability to financially support Kenneth without any difficulty and that the couple had

       been financially caring for the child in this manner. Id. ¶¶ 50, 51.

¶ 15         With regard to the third issue, the trial court’s lack of compliance with

       N.C.G.S. § 7B-906.1(n), DSS and Kenneth’s guardian ad litem conceded before the
                                               IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       Court of Appeals that the trial court failed to make the findings which were required

       to cease further review or permanency planning hearings under that provision. Given

       the concession made by DSS and the guardian ad litem, the Court of Appeals dissent

       agreed with the majority that the trial court failed to make the required findings

       under N.C.G.S. § 7B-906.1(n) upon the trial court’s determination that further review

       hearings would end in light of the trial court’s 21 July 2020 order. Id. ¶¶ 27 (majority

       opinion), 29 (Jackson, J., concurring in part and dissenting in part). Otherwise, the

       dissent disagreed with the majority’s resolution of this case.

¶ 16         Petitioner DSS timely filed notice of appeal based on the divided decision of

       the Court of Appeals.

                                         II.    Analysis

¶ 17         DSS and the guardian ad litem for the juvenile Kenneth challenge the

       determination of the Court of Appeals majority that the trial court’s 21 July 2020

       order failed to contain (1) the findings necessary to eliminate reunification as a

       permanent plan, and (2) the verifications required to award custody of Kenneth to

       persons other than the child’s parents. As a fundamental premise, we stated in In re

       L.R.L.B., 377 N.C. 311, 2021-NCSC-49, that:

                          Our review of a permanency planning order ‘is
                    limited to whether there is competent evidence in the
                    record to support the findings [of fact] and whether the
                    findings support the conclusions of law. The trial court’s
                    findings of fact are conclusive on appeal if supported by any
                    competent evidence.’ The trial court’s dispositional
                                                 IN RE K.P.

                                               2022-NCSC-128

                                             Opinion of the Court



                     choices—including the decision to eliminate reunification
                     from the permanent plan—are reviewed only for abuse of
                     discretion, as those decisions are based upon the trial
                     court’s assessment of the child’s best interests.

       2021-NCSC-49, ¶ 11 (extraneity omitted).4 “An abuse of discretion results where the

       court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

       have been the result of a reasoned decision.” In re T.L.H., 368 N.C. 101, 107 (2015)

       (extraneity omitted).

       A. Requirements for the Elimination of Reunification as a Permanent Plan

¶ 18          N.C.G.S. § 7B-906.2(a) establishes that at any permanency planning hearing

       which is conducted pursuant to N.C.G.S. § 7B-906.1, the trial court shall adopt one

       or more of the permanent plans which are listed in N.C.G.S. § 7B-906.2(a) which the

       trial court finds to be in the juvenile’s best interests. “Reunification” and “custody to

       a relative or other suitable person” are included as eligible permanent plans in the

       statutory provision. N.C.G.S. § 7B-906.2(a) (2021). N.C.G.S. § 7B-906.2(b), in its

       entirety, states:

                            At any permanency planning hearing, the court
                     shall adopt concurrent permanent plans and shall identify
                     the primary plan and secondary plan. Reunification shall
                     be a primary or secondary plan unless the court made
                     written findings under G.S. 7B-901(c) or G.S. 7B-
                     906.1(d)(3), the permanent plan is or has been achieved in


              4 “At a review or permanency-planning hearing, ‘[t]he [trial] court may consider any
       evidence, including hearsay evidence . . . that the [trial] court finds to be relevant, reliable,
       and necessary to determine the needs of the juvenile and the most appropriate disposition.’ ”
       In re C.C.G., 380 N.C. 23, 2022-NCSC-3, ¶ 28 (quoting N.C.G.S. § 7B-906.1(c)).
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



                    accordance with subsection (a1) of this section, or the court
                    makes written findings that reunification efforts clearly
                    would be unsuccessful or would be inconsistent with the
                    juvenile’s health or safety. The finding that reunification
                    efforts clearly would be unsuccessful or inconsistent with
                    the juvenile’s health or safety may be made at any
                    permanency planning hearing, and if made, shall eliminate
                    reunification as a plan. Unless permanence has been
                    achieved, the court shall order the county department of
                    social services to make efforts toward finalizing the
                    primary and secondary permanent plans and may specify
                    efforts that are reasonable to timely achieve permanence
                    for the juvenile.

       N.C.G.S. § 7B-906.2(b) (2021). “It is well settled that where the language of a statute

       is clear and unambiguous, there is no room for judicial construction and the courts

       must give the statute its plain and definite meaning, and are without power to

       interpolate, or superimpose, provisions and limitations not contained therein.” Union

       Carbide Corp. v. Offerman, 351 N.C. 310, 314 (2000) (extraneity omitted). “ ‘Where a

       statute contains two clauses which prescribe its applicability, and the clauses are

       connected by a disjunctive (e.g. “or”), the application of the statute is not limited to

       cases falling within both clauses, but will apply to cases falling within either of them.”

       Spruill v. Lake Phelps Vol. Fire Dep’t., Inc., 351 N.C. 318, 323 (2000) (quoting Davis

       v. N.C. Granite Corp., 259 N.C. 672, 675 (1963)).

¶ 19         In a permanency planning order entered by the trial court on 20 December

       2019 pursuant to a permanency planning review hearing held on 20 August 2019, the

       trial court stated that “[t]he permanent plan shall be reunification with a concurrent
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       plan of custody with a relative.” After the permanency planning review hearing

       conducted on 13 January 2020, the trial court entered an order dated 27 March 2020

       and filed on 3 April 2020 in which it found in Finding of Fact 25 that “[t]he respondent

       parents have acted inconsistent with the juvenile’s health and safety” and decreed

       that “[t]he primary permanent plan for the juvenile shall be custody to a relative with

       concurrent permanent plans of custody to a court-approved caretaker and

       reunification.” In a subsequent permanency planning order entered by the trial court

       on 21 July 2020 after it conducted a 3 June 2020 permanency planning review

       hearing in the matter, the trial court made Findings of Fact 25, 26, and 27 as follows:

                           25. The respondent parents have acted inconsistent
                           with the juveniles’ health and safety.

                           26. In accordance with G.S. 7B-906.2, the primary
                           permanent plan is custody to a court-approved
                           caretaker, and that plan is being achieved with the
                           entry of this order.

                           27. In accordance with G.S. 7B-906.2, there is no
                           further need for a concurrent plan as the primary
                           plan of custody to a court-approved caretaker is
                           achieved.

       The trial court consequently determined in the same order that “[t]he primary

       permanent plan for the juvenile of custody to a court-approved caretaker has been

       achieved through the entry of this order.”

¶ 20         The Court of Appeals majority erroneously decided in the opinion which it

       rendered here that the trial court’s 21 July 2020 permanency planning order did not
                                       IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



make proper findings of fact based on competent evidence, pursuant to N.C.G.S. §§

7B-906.1(d)(3) and 7B-906.2(b), to allow the trial court to remove reunification as a

concurrent permanent plan and thereby implicitly to cease reunification efforts. In re

K.P., ¶ 19. Based on this faulty premise, the Court of Appeals went on to conclude

that the trial court’s 21 July 2020 order “fail[ed] to address the ultimate question of

whether reunification would be unsuccessful or inconsistent with Kenneth’s safety”

by “ceas[ing] reunification efforts without making sufficient findings pertinent to

N.C. Gen. Stat. § 7B-906.2(d) and the ultimate findings required by N.C. Gen. Stat.

§§ 7B-906.2(b) and 7B-906.1(d)(3).” Id. ¶ 21. We agree with the Court of Appeals

dissent regarding the proper assessment of the trial court’s pertinent orders relating

to the identification and prioritization of the permanent plans which were evaluated,

the sufficiency of the trial court’s findings to support its conclusions concerning the

trial court’s elections between and among the permanent plans, and the trial court’s

satisfaction of the mandatory determinations which the cited applicable statutes

require. The trial court’s findings, conclusions, and supporting rationale were

properly reached and substantiated in light of the evidence adduced, and in light of

the statutory law and appellate case law. This includes the determination made by

the Court of Appeals majority that the trial court erred in the trial court’s view of

Phillips, Sr. and Mrs. Phillips as Kenneth’s relatives for purposes of the fulfillment

of the primary permanent plan of “custody to a relative” identified in the trial court’s
                                               IN RE K.P.

                                             2022-NCSC-128

                                           Opinion of the Court



       order dated 27 March 2020 and filed on 3 April 2020, even though the same result

       was realized when the couple received legal and physical custody of Kenneth

       pursuant to the trial court’s recognition of their status as “court-approved

       caretaker[s]” in the trial court’s 21 July 2020 order which designated “custody to a

       court-approved caretaker” as the primary permanent plan for the juvenile Kenneth.

¶ 21          In the instant case, there is competent evidence in the record to support the

       trial court’s findings of fact, and in turn there are sufficient findings of fact to support

       the conclusions of law, which undergird the trial court’s determinations in the orders

       which it issued to eliminate reunification as a permanent plan. These findings,

       conclusions, and ultimate determinations reached by the trial court on the matter of

       the elimination of reunification as a permanent plan in this case satisfy the statutory

       requirements imposed upon a trial court under N.C.G.S. § 7B-906.1(d)(3) to make

       relevant written findings of fact as to whether efforts to reunite the juvenile Kenneth

       with either parent clearly would be inconsistent with the juvenile’s health or safety

       and N.C.G.S. § 7B-906.2(b) to make written findings that reunification efforts clearly

       would be inconsistent with the juvenile’s health or safety which therefore would

       eliminate reunification as a plan. Under the circumstances presented in this case, the

       trial court was not required to make further findings, conclusions, and ultimate

       determinations regarding the elimination of reunification. We do not discern any

       abuse by the trial court of its discretion to arrive at the findings, conclusions, and
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



       ultimate determinations which the trial court reached, in light of the deference given

       to the trial court concerning its assessment of the child’s best interests. Additionally,

       in light of standard rules of statutory construction, the use of the disjunctive term

       “or” in N.C.G.S. § 7B-906.2(b) demonstrates that the satisfaction of any one of the

       three delineated circumstances which are identified in the statute, even to the

       exclusion of the remaining two circumstances, relieves the trial court of any further

       obligation to maintain reunification as a permanent plan. Since the trial court

       properly determined in its 21 July 2020 order that the revised primary permanent

       plan of custody to a court-approved caretaker had been achieved, and the trial court

       had made written findings that reunification efforts clearly would be inconsistent

       with the juvenile’s health or safety, then the trial court was empowered to properly

       eliminate reunification as a primary or secondary plan because the trial court

       satisfied all of these components as found in N.C.G.S. § 7B-906.2(b).

¶ 22         In light of all of these aspects, we reverse the Court of Appeals’ determination

       that the trial court erred in ceasing reunification efforts and ultimately eliminating

       reunification as a primary or secondary permanent plan.

       B. Requirements for the Verification of Non-Parents to be Custodians

¶ 23         N.C.G.S. § 7B-906.1(a) states, in pertinent part, that “[t]he court shall conduct

       a . . . permanency planning hearing within 90 days from the date of the initial

       dispositional hearing [and] permanency planning hearings shall be held at least every
                                       IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



six months thereafter.” N.C.G.S. § 7B-906.1(a) (2021). Pursuant to the trial court’s

execution of a permanency planning hearing, N.C.G.S. § 7B-906.1(j) provides, in

pertinent part:

                       If the court determines that the juvenile shall be
             placed in the custody of an individual other than a parent
             . . . , the court shall verify that the person receiving custody
             . . . understands the legal significance of the placement . . .
             and will have adequate resources to care appropriately for
             the juvenile. The fact that the prospective custodian . . . has
             provided a stable placement for the juvenile for at least six
             consecutive months is evidence that the person has
             adequate resources.

N.C.G.S. § 7B-906.1(j). While this Court has never addressed the minimum

evidentiary requirements which are sufficient to support a trial court’s verification

that a non-parent “understands the legal significance of the placement” of the

juvenile in the non-parent’s custody and that the non-parent “will have adequate

resources to care appropriately for the juvenile,” the Court of Appeals provided

instructive guidance on the matter in the opinion which it rendered in In re J.D.M.-

J., where the lower appellate court opined:

             N.C. Gen. Stat. § 7B-906.1(j) does not require the trial court
             to make any specific findings in order to make the
             verification. However, we have made clear that the record
             must show the trial court received and considered reliable
             evidence that the guardian or custodian had adequate
             resources and understood the legal significance of custody
             or guardianship.

260 N.C. App. at 65 (extraneity omitted).
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



¶ 24         During the course of conducting permanency planning review hearings in this

       case, the trial court determined that the juvenile Kenneth should be placed in the

       custody of an individual other than a parent. The tribunal placed the child in the

       custody of Phillips, Sr. and his wife Mrs. Phillips. The Court of Appeals majority

       concluded that the trial court “failed to fulfill its statutory obligation to verify that

       Mr. Phillips, Sr. and Mrs. Phillips (non-parents and non-relatives) understood the

       legal significance of their appointment as Kenneth’s custodians,” In re K.P., ¶ 22, or

       “that the couple had the adequate resources to care appropriately for the juvenile,”

       id. ¶ 23. On this issue of verification, the Court of Appeals majority ultimately decided

       that “neither the record [as] a whole nor the district court’s findings of fact support

       the conclusion that Kenneth’s custodians understood the legal significance of the

       placement or that they would have the adequate resources to care appropriately for

       the juvenile.” Id. ¶ 24. Conversely, the dissenting opinion of the Court of Appeals took

       the position on verification that “testimony from the social worker and Mr. Phillips

       Sr. demonstrates that the couple understood the legal significance of the

       appointment, and Kenneth’s stable placement with Mr. Phillips Sr. and Mrs. Phillips

       for seven consecutive months demonstrates the couple had adequate resources to care

       for Kenneth.” Id. ¶ 42 (Jackson, J., concurring in part and dissenting in part).

¶ 25         While the majority view and the dissenting view of the lower appellate court

       reach opposite outcomes on the issue of verification in the present case, both of them
                                        IN RE K.P.

                                     2022-NCSC-128

                                   Opinion of the Court



quote these cited passages from the transcript as dispositive of their respective

opinions, with a social worker having testified for DSS as follows:

                   Q. And have [Mr. Phillips, Sr., and Mrs. Phillips]
             expressed a desire to accept legal custody of [Kenneth]?

                    A. Yes, they have.

Phillips, Sr. offered the following testimony:

                  Q. And do you recall having conversations with the
             Department regarding taking custody of [Kenneth]?

                    A. Yes, ma’am.

                    Q. And are you and your wife willing to do that at
             this time?

                    A. Yes, ma’am.

                  Q. And are you and your wife willing to provide
             permanence for [Kenneth] through a custody order?

                    A. Yes, ma’am

In addition, the Court of Appeals dissent noted this permanency planning review

hearing testimony from Phillips, Sr.:

                   Q. And if I may ask, Mr. [Phillips, Sr.], what is an
             estimate of your annual salary?

                     A. It depends year to year. I think last year was
             fifty-six, I think, something like that.

                   Q. And since having [Kenneth] in your home, have
             you and your wife experienced any difficulty in financially
             caring for him?
                                              IN RE K.P.

                                            2022-NCSC-128

                                          Opinion of the Court



                           A. No.

                           Q. Do you anticipate having any financial difficulty
                    in continued care of [Kenneth]?

                           A. No; no, ma’am.

                          Q. And have you been caring for [Kenneth] without
                    any substantial financial contributions from the parents?

                           A. No.

                           Q. No contributions?

                           A. No.

¶ 26         We agree with the Court of Appeals dissent on this matter of verification,

       conclude that the Court of Appeals majority erroneously decided this issue, and

       therefore reject the majority’s conclusion regarding verification. Despite the lack of

       any specific findings which are expressly identified in N.C.G.S. § 7B-906.1(j) as being

       required to authorize a trial court to properly establish verification, we can determine

       from the record of the 3 June 2020 permanency planning review hearing that the trial

       court sufficiently verified that the court-approved caretakers Phillips, Sr. and Mrs.

       Phillips, in receiving legal and physical custody of the juvenile Kenneth, understood

       the legal significance of the placement and had adequate resources to care

       appropriately for the child. The combined testimony rendered by the DSS social

       worker and Phillips, Sr. amply support this determination. Similarly, the testimony

       given at the hearing by Phillips, Sr. with regard to the financial stability, resources,
                                               IN RE K.P.

                                              2022-NCSC-128

                                          Opinion of the Court



       independence, and comfort level of the court-approved caretakers, when considered

       along with the undisputed evidence which showed that the seven consecutive months

       of Kenneth’s placement with Phillips, Sr. and Mrs. Phillips exceeded the span of six

       consecutive months of such placement that N.C.G.S. § 7B-906.1(j) expressly

       recognizes as evidence that the prospective custodian has adequate resources,

       satisfactorily showed that the couple have adequate resources to care appropriately

       for the juvenile.

¶ 27         Given these circumstances, we reverse the decision of the Court of Appeals that

       the trial court erred by failing to fulfill the trial court’s statutory obligations

       established by N.C.G.S. § 7B-906.1(j) concerning verification.

                                       III.    Conclusion

¶ 28         Petitioner appeals to this Court from the decision of the Court of Appeals on

       the basis of a dissent. For the reasons stated noted in the dissenting opinion, we

       reverse the decision of that court as to the appealable issues of right, namely, the

       determinations by the Court of Appeals that the trial court erred (1) in ceasing

       reunification efforts and ultimately eliminating reunification as a primary or

       secondary plan, and (2) by failing to fulfill its statutory obligations under N.C.G.S. §

       7B-906.1(j) concerning verification. The remaining issue addressed by the Court of

       Appeals, namely, that the trial court failed to comply with the requirement to make

       appropriate findings of fact pursuant to N.C.G.S. § 7B-906.1(n) before ordering the
                                      IN RE K.P.

                                    2022-NCSC-128

                                  Opinion of the Court



cessation of further reviews in this case, is not properly before this Court and the

decision by the Court of Appeals on that issue remains undisturbed. This case is

remanded to the Court of Appeals for further remand to the District Court, Hyde

County, for further proceedings not inconsistent with this opinion.

       REVERSED IN PART AND REMANDED.